IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

STATE OF FLORIDA,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
        Appellant,                      DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-3444

JOHN KELLY MEACHUM,

        Appellee.


_____________________________/

Opinion filed July 13, 2016.

An appeal from the Circuit Court for Bay County.
Elijah Smiley, Judge.

Pamela Jo Bondi, Attorney General, and Julian E. Markham, Assistant Attorney
General, Tallahassee, for Appellant.

Nancy A. Daniels, Public Defender, and Laurel Cornell Niles, Assistant Public
Defender, Tallahassee, for Appellee.


ROWE, J.

        The State appeals an order granting John Kelly Meachum’s motion to

suppress evidence obtained during a vehicle search.1 Because we agree that the court

erred in granting the motion, we reverse and remand for further proceedings.



1
    We have jurisdiction. Fla. R. App. P. 9.140(c)(1)(B).
                                        Facts

      On August 3, 2014, three officers of the Panama City Police Department were

on patrol in an area known to have a high rate of narcotics, prostitution, and other

criminal activity. Around 2:40 a.m., the officers, who were in a single police cruiser,

observed a vehicle parked in a parking space of a motel, with the engine running and

one occupant inside. The patrol car, driven by Corporal Nichol, pulled up and parked

perpendicular to the vehicle, but several parking spaces away. Officer Kevin

Doheny and Sergeant Richard Blaich exited the patrol car, and Sergeant Blaich went

to the rear of the vehicle to obtain tag information, while Officer Doheny approached

the driver’s side to speak to the occupant, John Kelly Meachum. Upon request by

Officer Doheny, Meachum provided his driver’s license, which Officer Doheny

handed to Corporal Nichol. While Corporal Nichol was at the patrol car conducting

an electronic warrant search, Officer Doheny asked Meachum what he was doing at

the motel. Meachum initially stated that he was staying in room 150, but after he

was asked if he had a room key, Meachum stated he was picking up a friend from

that room. Sergeant Blaich went to room 150 to verify whether the occupants knew

Meachum.

      From that point, the parties dispute whether and when Meachum’s license was

returned, and whether Meachum consented to a search of the vehicle. Officer

Doheny testified that after the warrant search, which he estimated took about two

                                          2
minutes, he immediately returned Meachum’s license. Officer Doheny testified that

after returning the license, he requested Meachum’s consent to search the vehicle,

and Meachum consented, exiting the vehicle without being instructed to do so.

Meachum, on the other hand, testified that he was directed out of the vehicle while

Officer Doheny still had his license, and was brought to the back of the vehicle

during the search, to which he was not asked to consent. As a result of the search,

the officers located a crack pipe containing a rock of crack cocaine. Meachum was

then arrested and charged with possession of cocaine and paraphernalia.

      In its order granting the motion to suppress, the court stated that the encounter

between Meachum and the officers was not consensual, but rather constituted an

illegal detention. The court based this conclusion exclusively on the following facts:

that the patrol car was occupied by three officers, that one officer went to the rear of

the vehicle to obtain tag information while another approached and requested

Meachum’s driver’s license to conduct a warrant search, and that one of the officers

went to the hotel room to conduct further investigation. Having concluded that the

encounter was an illegal detention, the court declined to further analyze the

circumstances of the search. On appeal, the State argues the trial court erred when

it concluded the encounter between the officers and Meachum was not consensual.

We agree.




                                           3
                                       Analysis

      When reviewing a ruling on a motion to suppress, we defer to the trial court’s

findings of facts which are supported by competent, substantial evidence, and review

de novo the application of the law to those facts. Dellhall v. State, 95 So. 3d 134,

150 (Fla. 2012).

      While any seizure of a person must be supported, at a minimum, by a

reasonable, articulable suspicion of past, present, or impending criminal activity, not

all contact between citizens and law enforcement constitutes a seizure for Fourth

Amendment purposes. 2 See, e.g., United States v. Mendenhall, 446 U.S. 544, 549

(1980). To the contrary, where the contact with law enforcement does not involve

the use of physical force or a show of authority to which the defendant succumbs,

the interaction is considered a consensual encounter. Caldwell v. State, 41 So. 3d

188, 195 (Fla. 2010) (“A seizure under the Fourth Amendment will only occur when

the officer, by means of physical force or show of authority, has in some way

restrained the liberty of a citizen.”). Consensual encounters do not require any

suspicion of criminal activity, and “police officers do not violate the prohibition on

unreasonable searches and seizures simply by approaching individuals on the street


2
  “There are essentially three levels of police-citizen encounters:” 1) consensual
encounters, during which an individual is free to terminate the interaction; 2)
temporary detention, which requires reasonable suspicion of criminal activity; and
3) arrest, which must be supported by probable cause. Popple v. State, 626 So. 2d
185, 186 (Fla. 1993).
                                         4
and asking them to answer a few questions.” Id. at 196; see also Brown v. State, 577

So. 2d 708 (Fla. 2d DCA 1991) (noting that an officer needs no founded suspicion

to approach a parked vehicle and talk to its occupants).

       Distinguishing between a consensual encounter and a seizure is a fact-

intensive inquiry that is not dependent on any one factor; rather, courts apply a

totality of the circumstances analysis from the perspective of a reasonable

person. Caldwell, 41 So. 3d at 199-200. Although the presence of multiple officers

may be a factor in the analysis, courts have repeatedly held that the mere presence

of multiple officers is not inherently coercive, absent other circumstances suggesting

a defendant is not free to leave. See State v. Baldwin, 686 So. 2d 682, 685 (Fla. 1st

DCA 1996) (holding that two officers’ initial contact with Baldwin was consensual

where “the record [was] devoid of any suggestion of the officers’ use of threatening,

coercive, or intimidating language or demeanor”); State v. Triana, 979 So. 2d 1039,

1044 (Fla. 3d DCA 2008) (“The fact that four officers were present during the

encounter with Mr. Triana does not necessarily indicate coercion.”); see also United

States v. Thomas, 430 F.3d 274, 280 (6th Cir. 2005) (noting that the presence of

multiple   officers   is   not   in   itself   coercive    absent   other   threatening

circumstances); United States v. Durades, 929 F.2d 1160, 1166 (7th Cir. 1991)

(holding that the presence of several officers was not per se coercive).




                                           5
      Here, the trial court made no findings that the officers blocked Meachum’s

egress from the parking lot, used their lights or sirens, drew their weapons, ordered

Meachum to hand over his license or exit the vehicle, or otherwise engaged in

conduct that would communicate to a reasonable person that he was not free to

depart. Apart from the presence of multiple officers, the trial court’s ruling rested

solely on the fact that one officer conducted a warrant search of Meachum’s license

and another conducted “further investigation of others.” However, these actions by

the officers did nothing to foreclose Meachum from terminating the

encounter. See Tedder v. State, 18 So. 3d 1052, 1055 (Fla. 2d DCA 2008) (“In the

absence of any signs of coercion, the officer’s retention of Tedder’s driver’s license

while asking additional questions . . . did not in itself transform the consensual

encounter into a detention.”); see also Golphin v. State, 945 So. 2d 1174, 1193 (Fla.

2006) (holding that an officer’s questioning and retention of an individual’s driver’s

license during a warrant search does not transform an otherwise consensual

encounter into an unlawful seizure). Accordingly, we find that the court’s limited

findings were “insufficient to raise an inference of submission to police

authority.” Triana, 979 So. 2d at 1044.

      Because we conclude the trial court’s ruling was in error, we reverse the order

granting the motion to suppress, and remand for the trial court to resolve the factual

disputes as to the circumstances surrounding the search of the vehicle. See State v.

                                          6
Moore, 791 So. 2d 1246, 1250 (Fla. 1st DCA 2001) (remanding for “additional

factual findings and a redetermination, in light of those factual findings, of the legal

issues raised in the motion to suppress”).

      REVERSED and REMANDED.

WETHERELL and OSTERHAUS, JJ., CONCUR.




                                             7